DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 06/15/2022.  Claims 1, 6, 9 and 17 have been amended. Claim 4 has been cancelled. No claim has been newly added. Claims 1-3 and 5-20 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 06/15/2022 has been fully considered but it is not persuasive.
Applicant submits “Moreover, Repp’s cable-payout and direction detector 122 cannot reasonably be construed to be the presently recited, “hoist input.” The present disclosure states that, “[h]oist input 110 may be configured to stop or start the raising or lowering of cable 14. Hoist input 110 may also be configured to control the speed at which cable 14 is raised and lower. Stated differently, hoist input 110 may be configured to control (e.g., increase or decrease) the rotational speed of hoist 12 (i.e., the rotational speed of the cable drum which spools cable 14).” (Remarks, page 8, the first paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. The rejection is made based on the pending claim limitations. Claim states “a pendant including a hoist input and a housing, the hoist input is configured to control a rotational speed of the rescue hoist, the hoist input comprises at least one of a push button, a toggle switch, a wheel, a joy stick, or a touch pad”. Repp discloses a pendant (figure 2, the system part on the left including “110”, “103”) including a hoist input (figure 2, a hoist input “122”) and a housing (figure 2, the cylindrical shaped housing), the hoist input comprises at least one of a push button, a toggle switch, a wheel, a joy stick, or a touch pad (paragraph 78, manual input via a switch). Kiova further teaches a pendant assembly comprises a hoist input (figure 1, “10”) which is configured to control a rotational speed of a hoist (paragraph 12, “10” is arranged to receive a lift speed instruction and to control the rotation speed of the motor). Repp, as modified by Kiova discloses the above claim limitations. Applicant argued that Repp’s cable-payout and direction detector 122 cannot reasonably be construed to be the presently recited, “hoist input.” As above, if Applicant believes that the current invention is different from Examiner’s interpretation of the prior art regarding hoist input, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repp et al. (US. Pub. No. 2016/0009393, hereinafter “Repp”) in view of Kiova et al. (US. Pub. No. 2011/0089388, hereinafter “Kiova”), further in view of Ando et al. (US. Pub. No. 2020/0115065, hereinafter “Ando”).
As to claim 1, (Currently Amended) Repp discloses a pendant assembly for a rescue hoist [figure 1, pendant assembly for a rescue hoist], the pendant assembly comprising:
a pendant [figure 2, the system part on the left including “110”, “103”] including a hoist input [figure 2, a hoist input “122”] and a housing [figure 2, the cylindrical shaped housing], the hoist input comprises at least one of a push button, a toggle switch, a wheel, a joy stick, or a touch pad [paragraph 78, manual input via a switch];
an interface box [figure 2, the system part on the right including “114”, “120”, “118”, etc.] discrete from the pendant and configured to receive a control input from a pendant [figures 2 and 6, to receive a control input from pendant]; and
a display screen [figure 2, “115” discrete from the pendant] discrete from the pendant.
Repp does not expressly disclose the hoist input is configured to control a rotational speed of the rescue hoist;
a display screen configured to receive a display command from the interface box.
Kiova teaches a pendant assembly comprises a hoist input [figure 1, “10”] which is configured to control a rotational speed of a hoist [paragraph 12, “10” is arranged to receive a lift speed instruction and to control the rotation speed of the motor].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pendant assembly of Repp to control a rotational speed of the rescue hoist, as taught by Kiova, since it is a use of known technique to improve similar devices (methods) in the same way .
Repp, as modified by Kiova, does not express disclose a display screen configured to receive a display command from the interface box.
Ando teaches a display screen [figure 1, “13B”, head mount display] configured to receive a display command from the interface box [paragraph 30, the informing apparatus “24” may receive input from a user].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pendant assembly of Repp to include a display screen configured to receive a display command from the interface box, as taught by Ando, in order to recognize the existence of the obstacle during the hovering work of the aircraft capable of hovering (Ando, paragraph 10).
As to claim 2, (Original) Repp, as modified by Kiova and Ando, discloses the pendant assembly of claim 1, further comprising a visor, wherein the display screen is mounted to the visor [Repp, paragraph 32, head-up displays in helmets, Ando, figure 1, head mount display “13B”].
As to claim 3, (Original) Repp, as modified by Kiova and Ando, discloses the pendant assembly of claim 2, wherein the display screen is configured to display data corresponding to an operating state of the rescue hoist [Repp, paragraph 53, to display data corresponding to operating state of hoist].
As to claim 5, (Original) Repp, as modified by Kiova and Ando, discloses the pendant assembly of claim 1, wherein the pendant further comprises an auxiliary input, the auxiliary input comprising at least one of a push button, a toggle switch, a wheel, a joy stick, or a touch pad [Repp, paragraph 78, a user pressing an on/off button, a control icon on a tablet or remote control button].
As to claim 6, (Currently Amended) Repp, as modified by Kiova and Ando, discloses the pendant assembly of claim 5, wherein the housing comprises a cylindrical shaped housing [Repp, figure 2, the cylindrical shaped housing].
As to claim 7, (Original) Repp, as modified by Kiova and Ando, discloses the pendant assembly of claim 6, except for wherein the hoist input and the auxiliary input are located proximate opposing sides of the pendant. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the hoist input and the auxiliary input located proximate opposing sides of the pendant, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 9, (Currently Amended) Repp discloses a hoist and rescue system for an aircraft [figure 1, a hoist and rescue system of a helicopter], comprising: 
a hoist [figure 2, hoist]; and 
a pendant assembly configured to control the hoist [figure 1, pendant assembly for a rescue hoist], the pendant assembly comprising:
a pendant [figure 2, the system part on the left including “110”, “103”] including a housing [figure 2, the cylindrical shaped housing] and a hoist input [figure 2, a hoist input “122”], the hoist input comprises at least one of a push button, a toggle switch, a wheel, a joy stick, or a touch pad [paragraph 78, manual input via a switch];
an interface box [figure 2, the system part on the right including “114”, “120”, “118”, etc.] configured to receive a control input from the pendant [figures 2 and 6, to receive a control input from pendant]; and
a display screen [figure 2, “115” discrete from the pendant] discrete from the pendant.
Repp does not expressly disclose the hoist input is configured to control a rotational speed of the rescue hoist;
a display screen configured to receive a display command from the interface box.
Kiova teaches a pendant assembly comprises a hoist input [figure 1, “10”] which is configured to control a rotational speed of a hoist [paragraph 12, “10” is arranged to receive a lift speed instruction and to control the rotation speed of the motor].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pendant assembly of Repp to control a rotational speed of the rescue hoist, as taught by Kiova, since it is a use of known technique to improve similar devices (methods) in the same way.
Repp, as modified by Kiova, does not express disclose a display screen configured to receive a display command from the interface box.
Ando teaches a display screen [figure 1, “13B”, head mount display] configured to receive a display command from the interface box [paragraph 30, the informing apparatus “24” may receive input from a user].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pendant assembly of Repp to include a display screen configured to receive a display command from the interface box, as taught by Ando, in order to recognize the existence of the obstacle during the hovering work of the aircraft capable of hovering (Ando, paragraph 10).
As to claim 10, (Original) Repp, as modified by Kiova and Ando, discloses the hoist and rescue system of claim 9, further comprising a helmet including a visor, wherein the display screen is mounted to the visor [Repp, paragraph 32, head-up displays in helmets, Ando, figure 1, head mount display “13B”].
As to claim 11, (Original) Repp, as modified by Kiova and Ando, discloses the hoist and rescue system of claim 9, wherein the pendant further comprises an auxiliary input [Repp, paragraph 78, a user pressing an on/off button, a control icon on a tablet or remote control button].
As to claim 12, (Original) Repp, as modified by Kiova and Ando, discloses the hoist and rescue system of claim 11, further comprising at least one of a search light [Repp, figure 6, lighting “116”, “216” and “218”] or a hoist support, wherein the auxiliary input is configured to control the at least one of the search light or the hoist support [Repp, figure 6, control module to control lighting module].
As to claim 13, (Original) Repp, as modified by Kiova and Ando, discloses the hoist and rescue system of claim 12, except for wherein the hoist input is located at first side of the pendant and the auxiliary input is located at a second side of the pendant opposite the first side. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the hoist input and the auxiliary input located proximate opposing sides of the pendant, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 14, (Original) Repp, as modified by Kiova and Ando, discloses the hoist and rescue system of claim 11, wherein the auxiliary input is configured to control a positioning of the aircraft [Repp, figure 6, position/load module “612”, paragraph 71].
As to claim 15, (Original) Repp, as modified by Kiova and Ando, discloses the hoist and rescue system of claim 9, wherein the display screen is wirelessly connected the interface box [Repp, paragraph 53, wireless communication via antennae].
As to claim 16, (Original) Repp, as modified by Kiova and Ando, discloses the hoist and rescue system of claim 9, further comprising a control module in operable communication with the interface box and the hoist, wherein the control module is configured to receive an input signal from the interface box and output a command signal to the hoist [Repp, figure 6, to receive an input signal from the interface box and output a command signal to the hoist, abstract].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repp in view of Kiova, further in view of Ando, as applied to claims 1 and 5-7 above, further in view of Blanton et al. (US. Pub. No. 2019/0337641, hereinafter “Blanton”).
As to claim 8, (Original) Repp, as modified by Kiova and Ando, discloses the pendant assembly of claim 7, further comprising an electrical conduit [Repp, figure 2, electrical conduit coupled between the pendant and the interface box] coupled between the pendant and an input-output port of the interface box.
Repp, as modified by Kiova and Ando, does not disclose the input-output port comprising at least one of a Universal Serial Bus port or an Ethernet port. 
Blanton teaches an input-output port comprising at least one of a Universal Serial Bus port or an Ethernet port [paragraph 53, “USB” connection].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pendant assembly of Repp to comprise at least one of a Universal Serial Bus port or an Ethernet port, as taught by Blanton, since it is a use of known technique to improve similar devices in the same way.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Repp in view of Kiova.
As to claim 17, (Currently Amended) Repp discloses a pendant assembly for a rescue hoist [figure 1, pendant assembly for a rescue hoist], the pendant assembly comprising:
a pendant [figure 2, the system part on the left including “110”, “103”] including a housing [figure 2, the cylindrical shaped housing] and a hoist input [figure 2, a hoist input “122”], the hoist input comprises at least one of a push button, a toggle switch, a wheel, a joy stick, or a touch pad [paragraph 78, manual input via a switch]; and
a display screen [figure 2, “115” discrete from the pendant] discrete from the pendant and configured to display data corresponding to an operating state of the rescue hoist [paragraph 53].
Repp does not expressly disclose the hoist input is configured to control a rotational speed of the rescue hoist.
Kiova teaches a pendant assembly comprises a hoist input [figure 1, “10”] which is configured to control a rotational speed of a hoist [paragraph 12, “10” is arranged to receive a lift speed instruction and to control the rotation speed of the motor].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pendant assembly of Repp to control a rotational speed of the rescue hoist, as taught by Kiova, since it is a use of known technique to improve similar devices (methods) in the same way .
As to claim 18, (Original) Repp discloses the pendant assembly of claim 17, further comprising a helmet including a visor, wherein the display screen is mounted to the visor [paragraph 32, head-up displays in helmets, Ando, figure 1, head mount display “13B”].
As to claim 19, (Original) Repp discloses the pendant assembly claim 17, wherein the pendant further comprises an auxiliary input [paragraph 78, a user pressing an on/off button, a control icon on a tablet or remote control button].
As to claim 20, (Original) Repp, as modified by Kiova, discloses the pendant assembly of claim 19, except for wherein the hoist input is located at first side of the pendant and the auxiliary input is located at a second side of the pendant opposite the first side. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the hoist input and the auxiliary input located proximate opposing sides of the pendant, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622